Name: Council Regulation (EEC) No 3242/88 of 18 October 1988 opening and providing for the administration of a Community tariff quota for Chinese cabbages and fresh table grapes originating in the Canary Islands (1988/89)
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 No L 289/4 Official Journal of the European Communities 22. 10 . 88 COUNCIL REGULATION (EEC) No 3242/88 of 18 October 1988 opening and providing for the administration of a Community tariff quota for Chinese cabbages and fresh table grapes originating in the Canary Islands (1988/89) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1391 /87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands ('), and in particular Articles 5, 6 and 10 thereof, Having regard to the proposal from the Commission, products in question have to comply with certain marking ' and labelling conditions designed to prove their origin ; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consis ­ tently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas however, since the quotas are to cover requirements which cannot be determined with sufficient accuracy, they should not be allocated among the Member States, without prejudice to the drawing against the quota volumes of such quantities as they may need, under conditions and according to a procedure to be determined ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used and inform the Member States accordingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation concerning the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any one of its members, Whereas Articles 5 and 6 of Regulation (EEC) No 1391 /87 provide for the opening of Community tariff t quotas for imports into the Community of : , .  100 tonnes of Chinese cabbages falling within CN code ex 0704 90 90 for the period 1 November to 31 December and  100 tonnes of fresh table grapes falling within CN code ex 0806 10 15j originating in the Canary Islands, for the period 1 January to 31 March ; HAS ADOPTED THIS REGULATION : Whereas, where the said products are imported into that part of Spain which is included in the customs territory of the Community, they qualify for exemption from customs duties and are not subject to observance of the reference price ; whereas, where the said products are imported into Portugal, the quota duties aplicable are to be calculated in accordance with the relevant provisions of the Act of Accession ; whereas, where the said products are released for free circulation in the remainder of the customs territory of the Community, they qualify for the progressive reduction of customs duties according to the same timetable and under the same conditions as those provided for in Article 75 of the Act of Accession, provided that for fresh table grapes the reference prices are observed ; whereas, to qualify for the tariff quotas, the Article 1 1 . (a) The customs duties applicable to imports into the Community of the following products originating in the Canary Islands shall be suspended at the levels indicated and within the limits of the Community tariff quotas as shown below : Order No CN code Description Amount of quota (in tonnes) Quota duty (%) 09.0437 ex 0704 90 90 Chinese cabbages, from 1 November to 31 December 1988 100 10,9 ' 09.0435 ex 0806 10 15 Fresh table grapes, from 1 January to 31 March 1989 100 5,4 (') OJ No L 133 , 18 . 5 . 1987, p. 5 . 22. 10 . 88 Official Journal of the European Communities No L 289/5 (b) Where the said products are imported into that part of Spain which is included in the customs territory of the Community, they shall qualify for exemption from customs duties and are not subject to compliance with the reference price . (c) Within the limits of these tariff quotas, the Portuguese Republic shall apply customs duties calculated according to the relevant provisions of the Act of Accession and the Regulations relating thereto. 2. On import, fresh table grapes shall be subject to compliance with the reference prices on the same terms as the same products coming from the part of Spain included in the customs territory of the Community. 3 . (a) Without prejudice to the other provisions applicable as regards quality standards, products covered by this Regulation cannot qualify under the tariff quotas unless, when they are presented to the authorities responsible for the import formalities for the purposes of release into free circulation in the customs territory of the Community, they are presented in packaging which bears the words 'Canary Islands', or the equivalent thereof in another official Community language, in a clearly visible and perfectly legible form . (b) The third and fourth subparagraphs of Article 9 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market / in fruit and vegetables ('), as last amended by Regulation (EEC) No l 113/88 (2), shall not apply to products covered by this Regulation . 4. (a) If imports of products covered by this tariff quota are made, or are foreseen within a maximum period of 14 calendar days, the Member State concerned shall notify the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the^uota so permits . (b) If the Member State concerned does not use up the quantities drawn within the said period, it shall return the remaining unused portion as soon as possible, by telex addressed to the Commission . Article 2 1 . Member States shall take all appropriate measures to ensure that shares drawn pursuant to Article 1 (4) are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community quotas . 2. Each Member State shall ensure that importers of the products concerned have free access to the quotas for as long as the residual balance of the quota volumes so permits . 3 . Member States shall charge imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 4. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quotas . Article 4 This Regulation shall enter into force on 1 November 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 18 October 1988 . For the Council The President Y. POTTAKIS (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 110, 29 . 4 . 1988 , p. 33 .